  Case: 1:17-cv-08696 Document #: 157 Filed: 05/09/19 Page 1 of 29 PageID #:1276




                IN THE UNITED STATES DISTRICT COURT
           NORTHERN DISTRICT OF ILLINOIS, EASTERN DIVISION

DERRELL FULTON, a.k.a. DARRYL               )
FULTON,                                     )
                                            )
             Plaintiff,                     )
                                            )
      v.                                    )   Case No. 17-CV-8696
                                            )
GERI LYNN YANOW, as Independent             )   Honorable Robert W. Gettleman,
Administrator of the Estate of WILLIAM      )   Judge Presiding.
FOLEY, Deceased, CHICAGO POLICE             )
OFFICERS MICHAEL CLANCY, #20395,            )
JOHN HALLORAN, #20453, KENNETH              )
BOUDREAU, #20435, JAMES O’BRIEN,            )
#20466, GERALD CARROLL, #20346,             )
WILLIAM MOSER, #20465, ALBERT               )
GRAF, #20480, STANLEY TURNER,               )
#20874, THOMAS BENOIT, #2249,               )
OTHER UNIDENTIFIED CHICAGO                  )
POLICE OFFICERS, THE CITY OF                )
CHICAGO, ASSISTANT STATE’S                  )
ATTORNEY HAROLD GARFINKEL, and              )
COOK COUNTY,                                )
                                            )
             Defendants.                    )

                          THIRD AMENDED COMPLAINT

      Plaintiff DERRELL FULTON, a.k.a. DARRYL FULTON, by and through his

attorneys, Kathleen T. Zellner & Associates, P.C., complains of Defendants, GERI

LYNN YANOW, as Independent Administrator of the Estate of WILLIAM FOLEY,

Deceased, CHICAGO POLICE OFFICERS WILLIAM FOLEY, MICHAEL CLANCY,

JOHN HALLORAN, KENNETH BOUDREAU, JAMES O’BRIEN, GERALD

CARROLL, WILLIAM MOSER, ALBERT GRAF, STANLEY TURNER, THOMAS

BENOIT, OTHER UNIDENTIFIED CHICAGO POLICE OFFICERS, THE CITY OF



                                        1
  Case: 1:17-cv-08696 Document #: 157 Filed: 05/09/19 Page 2 of 29 PageID #:1277




CHICAGO, ASSISTANT STATE’S ATTORNEY HAROLD GARFINKEL, and COOK

COUNTY, and alleges as follows:

                                    Introduction

      1.     In April of 1994 and continuing thereafter, the above-named Defendants

entered into and executed a conspiracy to cause Plaintiff’s unlawful arrest and

subsequent prosecution for a brutal rape and murder he did not commit.              The

centerpiece of the conspiracy was Plaintiff’s purported “confession,” a statement

which the Defendants coerced from Plaintiff through physical force, mental coercion,

and false promises of leniency. Defendants likewise fabricated evidence from other

witnesses to bolster charges they knew to be otherwise without probable cause. As a

direct and proximate result of Defendants’ egregious misconduct, Plaintiff was

convicted and incarcerated more than 23-and-a-half years for crimes in which he had

no involvement. This lawsuit seeks redress for the extreme hardship and incalculable

harm Defendants thereby caused Plaintiff to suffer.

                                Jurisdiction and Venue

      2.     This action is brought under 42 U.S.C. § 1983 to redress the deprivation

under color of law of Plaintiff’s rights as secured by the United States Constitution

and under Illinois state law.

      3.     This Court has original jurisdiction of Plaintiff’s federal claims pursuant

to 28 U.S.C. § 1331, and supplemental jurisdiction of Plaintiff’s state-law claims

pursuant to 28 U.S.C. § 1367.




                                           2
  Case: 1:17-cv-08696 Document #: 157 Filed: 05/09/19 Page 3 of 29 PageID #:1278




       4.      Venue is proper under 28 U.S.C. § 1391(b) as, on information and belief,

Defendants reside in this judicial district, and the events and omissions giving rise

to Plaintiff’s claims occurred within this judicial district.

                                       The Parties

       5.      Plaintiff Derrell Fulton (“Plaintiff”) is a resident and citizen of the state

of Illinois.

       6.      Geri Lynn Yanow is the Independent Administrator of the Estate of

William Foley, Deceased, having been duly appointed as such by order of the Circuit

Court of Cook County.

       7.      William Foley’s estate is liable for the tortious and unconstitutional acts

he perpetrated prior to his death as alleged herein.

       8.      For ease of reference, William Foley will be described as “Defendant

Foley” herein where his misconduct is alleged.

       9.      At all relevant times, Defendant Foley, as well as Defendants Michael

Clancy (“Defendant Clancy”), John Halloran (“Defendant Halloran”), Kenneth

Boudreau (“Defendant Boudreau”), James O’Brien (“Defendant O’Brien”), Gerald

Carroll (“Defendant Carroll”), William Moser (“Defendant Moser”), Albert Graf

(“Defendant Graf”),      Stanley Turner (“Defendant Turner”),             Thomas Benoit

(“Defendant Benoit”) and other Unidentified Chicago Police Officers (collectively, the

“Defendant Officers”) were duly appointed members of the Chicago Police

Department.

       10.     The Defendant Officers are named in their individual capacity.



                                             3
  Case: 1:17-cv-08696 Document #: 157 Filed: 05/09/19 Page 4 of 29 PageID #:1279




      11.    At all relevant times, the Defendant Officers were acting under color of

state law and in the course and scope of their employment with the City of Chicago.

      12.    At all relevant times, Defendant City of Chicago (“the Defendant City”)

was an Illinois municipal corporation. Defendant City of Chicago is liable for the

wrongful acts and omissions of the Defendant Officers taken in the course and scope

of their employment pursuant to the Defendant City of Chicago’s statutory obligation

to indemnify them.

      13.    At all relevant times, Defendant Harold Garfinkel (“Defendant

Garfinkel”) was an attorney licensed to practice law in the State of Illinois and a duly

appointed Cook County Assistant State’s Attorney.

      14.    Defendant Garfinkel is sued in his individual capacity.

      15.    At all relevant times, Defendant Garfinkel was acting under color of

state law and in the course and scope of his employment with Defendant Cook

County.

      16.    At all relevant times, Defendant Cook County was a County within the

state of Illinois. Defendant Cook County is liable for the wrongful acts and omissions

of Defendant Garfinkel taken in the course and scope of his employment pursuant to

Defendant Cook County’s statutory obligation to indemnify him.

                                Factual Allegations

      The Murder of Antwinica Bridgeman

      17.    On or about April 11, 1994, Antwinica Bridgeman (“Bridgeman”) went

missing after attending a birthday party at 923 W. 55th Street in Chicago, Illinois.



                                           4
  Case: 1:17-cv-08696 Document #: 157 Filed: 05/09/19 Page 5 of 29 PageID #:1280




      18.      On April 28, 1994, Nevest Coleman (“Coleman”) and Michael Barger

discovered Bridgeman’s body in the basement of 917 W. 55th Street.

      19.      Police were contacted.

      20.      All of the above-named Defendant Officers took part in the subsequent

investigation under the supervision of Defendant Benoit.

      21.      Bridgeman had been the victim of a brutal sexual assault and murder.

      22.      A six-inch pipe had been inserted into Bridgeman’s vagina. Two inches

of the pipe remained exposed.

      23.      A piece of rock or concrete had been forced into Bridgeman’s mouth and

down her throat.

      24.      An autopsy determined that the cause of Bridgeman’s death was

suffocation.

      25.      The basement in which Bridgeman’s body had been found was accessible

only from a doorway that exited into the gangway to the west of the Coleman

residence.

      26.      The Defendant Officers observed various items in the basement,

including two used condoms, beer cans, and other beverage containers.

      27.      Two hand-rolled cigarettes containing PCP were found near the door

into the basement.

      28.      Employees at the Cook County Medical Examiner’s Office recovered

various items of clothing that the victim was wearing when her body was discovered.

This included the victim’s underwear and a yellow sweatshirt.



                                           5
  Case: 1:17-cv-08696 Document #: 157 Filed: 05/09/19 Page 6 of 29 PageID #:1281




      29.    The Cook County Medical Examiner’s Office also collected fingernail

clippings from the victim’s right and left hands.

      30.    The victim’s underwear, sweatshirt, and fingernails were given to police

and maintained as evidence.

      Information Purportedly Provided by Chester Latham

      31.    After Bridgeman’s body was removed from the scene, Defendants Foley

and Clancy interviewed Chester Latham (“Latham”) at the Cook County Medical

Examiner’s Office.

      32.    Latham informed Defendants Foley and Clancy that he last saw

Bridgeman the day before her disappearance.

      33.    According to Latham, while he was with Bridgeman he observed a

hickey on her neck.

      34.    Latham informed Defendants Foley and Clancy that he asked

Bridgeman how she got the hickey.

      35.    Latham purportedly told Defendants Foley and Clancy that Bridgeman

told Latham that a person named “Chip” had tried to forcibly sexually assault her,

but that she fought him off and ran away from him.

      36.    Latham also told Defendants Foley and Clancy that Bridgeman had

changed allegiances from the Vice Lords to the Gangster Disciples.

      37.    According to Defendants Foley and Clancy, Latham told them that two

individuals nicknamed “Chip” and “Dap” were “bothering” Bridgeman about her

changing gangs.



                                          6
  Case: 1:17-cv-08696 Document #: 157 Filed: 05/09/19 Page 7 of 29 PageID #:1282




      The Defendant Officers Target Plaintiff

      38.    The Defendant Officers subsequently determined Eddie Taylor to be the

“Chip” referenced by Latham.

      39.    The Defendant Officers subsequently determined Plaintiff to be the

“Dap” referenced by Latham.

      40.    Despite the lack of any credible information suggesting that Plaintiff

was involved in the brutal sexual assault and murder of Bridgeman, the Defendant

Officers targeted him based solely on the information ostensibly provided by Latham.

      41.    After Defendants Foley and Clancy interviewed Latham, the Defendant

Officers entered into a conspiracy to falsely implicate Plaintiff by any means

necessary.

      The Defendant Officers and Defendant Garfinkel Fabricate Evidence
      against Plaintiff

      42.    In the early-morning hours of April 29, 1994, Defendants Halloran and

Boudreau arrested Nevest Coleman and transported him to Area 1.

      43.    At no time did any of the Defendant Officers give Coleman his Miranda

rights.

      44.    Coleman was interrogated by the Defendant Officers.

      45.    Coleman denied any involvement in the victim’s sexual assault and

murder.

      46.    The Defendant Officers left the interrogation room.

      47.    Approximately 30 minutes later, an Unidentified Defendant Officer

entered the room.

                                         7
  Case: 1:17-cv-08696 Document #: 157 Filed: 05/09/19 Page 8 of 29 PageID #:1283




      48.    The Unidentified Defendant Officer called Coleman a “lying-assed

nigger.”

      49.    Coleman told the Unidentified Defendant Officer that he was not lying,

and that he had told the Defendant Detectives all that he knew.

      50.    The Unidentified Defendant Officer then hit Coleman twice on the right

side of Coleman’s head with a closed fist.

      51.    All of the Defendant Officers, including Defendant Benoit, were aware

that the Unidentified Defendant Officer entered the interrogation room to threaten

and physically abuse Coleman.

      52.    All of the Defendant Officers, including Defendant Benoit, were aware

that the Unidentified Defendant Officer threatened and physically abused Coleman.

      53.    Later, a different Unidentified Defendant Officer falsely told Coleman

that if he just answered their questions, he would be able to go home.

      54.    Once again, all of the Defendant Officers, including Defendant Benoit,

were aware that one of the Unidentified Defendant Officers falsely told Coleman that

if he just answered their questions he would be able to go home.

      55.    The Defendant Officers contacted Defendant Garfinkel and requested

that he report to the Area.

      56.    Defendant Garfinkel joined the investigation and entered into the

Defendant Officers’ conspiracy to falsely implicate Plaintiff in the assault and

murder.

      57.    Defendant Garfinkel interviewed Coleman.



                                             8
  Case: 1:17-cv-08696 Document #: 157 Filed: 05/09/19 Page 9 of 29 PageID #:1284




      58.     At the time Defendant Garfinkel interviewed Coleman, there was no

probable cause to believe that Plaintiff perpetrated the sexual assault and murder of

Bridgeman.

      59.     Coleman told Defendant Garfinkel that the Unidentified Defendant

Officer had physically abused him.

      60.     Coleman told Defendant Garfinkel that he had no involvement in

Bridgeman’s assault and murder.

      61.     Defendant Garfinkel did not prepare a statement reflecting Coleman’s

claim that an officer had physically abused him, or that Coleman denied any

involvement in Bridgeman’s assault and murder.

      62.     Instead, Defendant Garfinkel falsely told Coleman that they would

worry about the officer having hit him at a later date.

      63.     Defendant Garfinkel falsely told Coleman that he was there to help

Coleman.

      64.     The Defendant Officers and Defendant Garfinkel falsely told Coleman

that if he went along with their version of his “confession,” Coleman would be allowed

to go home.

      65.     The Defendant Officers and Defendant Garfinkel described a scenario

for Coleman in which he, Plaintiff, and Eddie Taylor participated in the rape and

murder of Bridgeman.

      66.     The Defendant Officers and Defendant Garfinkel rehearsed with

Coleman what he was to say in front of the court reporter.



                                          9
 Case: 1:17-cv-08696 Document #: 157 Filed: 05/09/19 Page 10 of 29 PageID #:1285




        67.   Defendant Garfinkel thereafter led Coleman through a court-reported

“confession,” which Coleman signed.

        68.   The Defendant Officers and Defendant Garfinkel knew that Coleman’s

“confession” was fabricated, and that Coleman only gave the statement as the result

of the physical and mental coercion to which they subjected him.

        69.   The Defendant Officers subsequently memorialized the false statements

they attributed to Coleman in police reports, which were used to support the charges

against Plaintiff and deny him bond pending trial.

        The Defendant Officers and Defendant Garfinkel Unlawfully Coerce
        a False Confession From Plaintiff

        70.   Based on the information from Coleman they knew to be false,

Defendants Foley, Halloran, Boudreau, O’Brien, and Carroll went to Plaintiff’s

residence and arrested him.

        71.   Plaintiff arrived at the Area at approximately 7:30 a.m. on April 29,

1994.

        72.   Plaintiff was placed in a small interrogation room and handcuffed to a

ring on the wall.

        73.   At no time was Plaintiff given his Miranda warnings.

        74.   The Defendant Officers interrogated Plaintiff.

        75.   Plaintiff denied any involvement in the offense.

        76.   During the course of Plaintiff’s interrogation, an Unidentified

Defendant Officer entered the room and hit Plaintiff in the face.




                                          10
 Case: 1:17-cv-08696 Document #: 157 Filed: 05/09/19 Page 11 of 29 PageID #:1286




      77.    The same Unidentified Defendant Officer threatened to remove Plaintiff

from the station and “put a bullet in his brain.”

      78.    All of the Defendant Officers, including Defendant Benoit, were aware

that the Unidentified Defendant Officer threatened and physically abused Plaintiff.

      79.    Defendant Garfinkel then interviewed Plaintiff.

      80.    At the time Defendant Garfinkel interviewed Plaintiff, there was no

probable cause to believe that Plaintiff perpetrated the sexual assault and murder of

Bridgeman.

      81.    Defendant Garfinkel knew that Plaintiff had been physically coerced

and threatened by the Unidentified Defendant Officer prior to his interview.

      82.    Defendant Garfinkel showed Coleman’s fabricated court-reported

statement to Plaintiff.

      83.    Plaintiff continuously told Defendant Garfinkel that he had nothing to

do with the crime.

      84.    Defendant Garfinkel falsely told Plaintiff that if he gave a statement, he

would be released.

      85.    Defendant Garfinkel then prepared a handwritten statement, dictating

to Plaintiff his involvement in Bridgeman’s rape and murder.

      86.    The handwritten statement further implicated Coleman and Eddie

Taylor in the crime.

      87.    Plaintiff signed the “confession.”




                                          11
 Case: 1:17-cv-08696 Document #: 157 Filed: 05/09/19 Page 12 of 29 PageID #:1287




      88.    The Defendant Officers and Defendant Garfinkel knew that Plaintiff’s

“confession” was fabricated, and that Plaintiff only gave the statement as the result

of the physical and mental coercion to which they subjected him.

      89.    The Defendant Officers subsequently memorialized the false statements

they attributed to Plaintiff in reports, which were used to support the charges against

Plaintiff and deny him bond pending trial.

      Plaintiff’s Charges, Trial, and Conviction

      90.    Based on Coleman’s and Plaintiff’s “confessions,” Plaintiff was charged

with first-degree murder and aggravated criminal sexual assault.

      91.    Plaintiff was charged under the name “Darryl Fulton,” which is an

incorrect spelling of his first name.

      92.    Coleman’s and Plaintiff’s “confessions” were used by the State and relied

on by the trial court in denying Plaintiff bond.

      93.    At Plaintiff’s trial, the only evidence connecting him to the offense was

the fabricated statements and confession attributed to him by the Defendant Officers

and Defendant Garfinkel.

      94.    On May 13, 1997, Plaintiff was convicted following a jury trial of both

murder and aggravated criminal sexual assault.

      95.    On July 28, 1997, the State filed a written motion to qualify Plaintiff as

death-eligible.

      96.    On July 29, 1997, the trial court denied the State’s motion, and instead

sentenced Plaintiff to natural life.



                                          12
 Case: 1:17-cv-08696 Document #: 157 Filed: 05/09/19 Page 13 of 29 PageID #:1288




      Post-Conviction DNA Testing Exonerates Plaintiff

      97.    In 2016, the Conviction Integrity Unit of the Cook County State’s

Attorney’s Office (“the CIU”) initiated a re-examination of Plaintiff’s conviction.

      98.    In June of 2016, the CIU submitted several items of evidence to the

Illinois State Police Division of Forensic Services (“the ISP Lab”).

      99.    Among the items submitted to the ISP Lab included the sweatshirt and

underwear the victim was wearing when her body was recovered, as well as her

fingernail clippings.

      100.   The ISP Lab performed testing that indicated the presence of semen at

several locations on the victim’s sweatshirt.

      101.   The ISP Lab performed testing that indicated the presence of semen

inside the victim’s underwear, as well as “blood-like stains.”

      102.   In December of 2016, the CIU agreed to submit several items of evidence

for DNA testing, including the victim’s sweatshirt, underwear, and nail clippings.

      103.   A partial male profile was obtained from the victim’s left-hand fingernail

clippings. Plaintiff, Coleman, and Eddie Taylor are all excluded from that profile.

      104.   A partial male profile was obtained from the semen stain on the victim’s

underwear. Plaintiff, Coleman, and Eddie Taylor are all excluded from that profile.

      105.   The partial male profile obtained from the victim’s left-hand fingernail

clippings is consistent with the partial male profile obtained from the semen stain on

the victim’s underwear.




                                          13
 Case: 1:17-cv-08696 Document #: 157 Filed: 05/09/19 Page 14 of 29 PageID #:1289




       106.   The partial male profile obtained from the underwear was uploaded into

the Combined DNA Indexing System (“CODIS”).

       107.   The partial male profile obtained from the semen stain in the victim’s

underwear “hit” on the DNA profile of an individual who, on information and belief,

has been convicted of multiple rapes (“the CODIS hit”).

       108.   Partial male profiles were obtained from two of the semen stains on the

victim’s sweatshirt. Plaintiff, Coleman, and Eddie Taylor are all excluded from those

profiles. The CODIS hit could not be excluded from the profiles.

       109.   Several other items were submitted for examination and possible DNA

analysis, including the rock and pipe, other pieces of the victim’s clothing, hairs

recovered from the victim’s clothing, and the bottles found at the scene.

       110.   Plaintiff has been excluded from every single piece of forensic evidence

connected to the rape and murder that is capable of being tested.

       Plaintiff’s Convictions are Vacated and the Charges Against him
       Dropped

       111.   Upon the motion of the State, Plaintiff’s convictions and sentences were

vacated on November 17, 2017, and he was ordered to be released on an I-Bond.

       112.   On November 20, 2017, Plaintiff was released from prison after more

than 23-and-a-half years of incarceration.

       113.   On December 1, 2017, the Cook County State’s Attorney’s Office moved

to dismiss all of the charges against Plaintiff, thus terminating the proceedings in

Plaintiff’s favor.




                                          14
 Case: 1:17-cv-08696 Document #: 157 Filed: 05/09/19 Page 15 of 29 PageID #:1290




      Defendants’ Pattern and Practice of Coercing False Confessions

      114.   The Defendant Officers’ misconduct was undertaken pursuant to, and

was proximately caused by, a policy and practice on the part of the Defendant City to

secure convictions through the use of physically and mentally coerced “confessions.”

      115.   For example, in November of 1992, Defendants Boudreau, Halloran, and

O’Brien coerced Harold Hill, Dan Young, and Peter Williams to give false,

interlocking confessions to the rape and murder of Kathy Morgan. No charges were

filed against Williams, because it was later determined that he was incarcerated at

the time of the crime. Hill and Young were convicted based on the false confessions,

and spent several years incarcerated for the crime until subsequent DNA testing

implicated two other individuals.

      116.   In 1993, Defendants Boudreau and Halloran extracted a confession to

the murder of Marshall Morgan, Jr., from Wayne Washington. The primary evidence

against Washington was his confession.        Washington claimed that Defendants

Boudreau and Halloran beat and slapped him, causing him to falsely confess.

Nevertheless, Washington pleaded guilty to murder due to his purported confession.

In 2015, the State asked that Washington’s conviction be vacated after a re-

investigation of the case pointed to another individual as the perpetrator.

      117.   Defendants Foley and Boudreau were heavily involved in the

“Englewood Four” case, in which four defendants gave “confessions” to a rape and

murder that took place in 1994. The four defendants claimed that their confessions



                                         15
 Case: 1:17-cv-08696 Document #: 157 Filed: 05/09/19 Page 16 of 29 PageID #:1291




were the product of physical and mental abuse. All four were later exonerated when

DNA testing excluded the defendants and implicated a serial rapist.

      118.   Defendants Boudreau, Halloran, and O’Brien physically coerced Derrick

Flewellen into confessing to two separate murders that occurred in 1995. Once again,

subsequent DNA testing exculpated Flewellen.

      119.   Numerous other criminal defendants have alleged that the Defendant

Officers – most prominently, Defendants Boudreau,          Halloran, and O’Brien –

physically and mentally coerced false confessions from them, including the following:

Fred Ewing, Darnell Stokes, Marcus Wiggins, Antoine Ward, Jesse Clemon, Kilroy

Watkins, Clayborn Smith, Richard Malek, Oscar Gomez, Eric Gomez, Abel Quinones,

Tyrone Reyna, Nicholas Escamilla, Joseph Jackson, John Plummer, Arnold Day,

Richard Anthony, Emmett White, Javan Deloney, Curtis Milsap, Anthony Williams,

and Frank Bounds.

      120.   Policy-making officials with the Defendant City had full knowledge of

its detectives’ widespread pattern of physically and mentally coercing criminal

defendants’ “confessions,” and allowed it to continue by failing to adequately train,

supervise, and discipline its employees for perpetrating the constitutional violations

described herein.

      Plaintiff’s Damages

      121.   As a result of the Defendants’ misconduct, Plaintiff spent 8,607 days

incarcerated for a crime he did not commit. Plaintiff endured the stigma of having

perpetrated a brutal rape and murder in which he had no involvement. Even more



                                         16
 Case: 1:17-cv-08696 Document #: 157 Filed: 05/09/19 Page 17 of 29 PageID #:1292




so, Plaintiff suffered incalculable mental anguish and emotional pain stemming from

his lengthy incarceration. He missed spending hundreds of holidays, birthdays, and

social gatherings with family and friends. Plaintiff has lost the opportunity to be a

father to his daughter, having been incarcerated for almost her entire life. At the

same time, Plaintiff was locked up in an environment where any day he could have

been beaten, sexually assaulted, or even murdered. Plaintiff languished in his prison

cell, not knowing if he would spend the remainder of his life behind prison walls.

      122.   Plaintiff’s damages include, but are not limited to, emotional distress,

mental anguish, humiliation, loss of liberty, loss of freedom of movement, loss of

enjoyment of life, loss of consortium, and other non-pecuniary losses.

                                  Causes of Action

                                      COUNT I

              42 U.S.C. § 1983 – 14th Amendment Due Process
                          Fabrication of Evidence
 (Against Geri Lynn Yanow as Independent Administrator of the Estate of
          William Foley and all Individually-Named Defendants)

      123.   Each foregoing paragraph of this Complaint is incorporated as if fully

set forth herein.

      124.   As described more fully above, all of the Defendants, while acting

individually, jointly, and in conspiracy, deprived Plaintiff of his constitutional right

to due process by deliberately fabricating statements, reports, and other evidence.

      125.   The    Defendants’   misconduct     described   herein   was   objectively

unreasonable and was undertaken with deliberate indifference to Plaintiff’s

constitutional rights.

                                          17
 Case: 1:17-cv-08696 Document #: 157 Filed: 05/09/19 Page 18 of 29 PageID #:1293




      126.   The Defendants’ misconduct described herein shocks the conscience.

      127.   As a direct and proximate result of the misconduct described herein,

Plaintiff was charged with aggravated criminal sexual assault and first-degree

murder.

      128.   As a further direct and proximate result of the misconduct described

herein, Plaintiff was denied bond and detained in the county jail prior to trial.

      129.   As a further direct and proximate result of the misconduct described

herein, Plaintiff suffered injuries, including but not limited to loss of liberty,

emotional distress, and mental anguish as more fully described above.

                                      COUNT II

          42 U.S.C. § 1983 – 5th and 14th Amendment Due Process
                             Coerced Confession
 (Against Geri Lynn Yanow as Independent Administrator of the Estate of
          William Foley and all Individually-Named Defendants)

      130.   Each foregoing paragraph of this Complaint is incorporated as if fully

set forth herein.

      131.   As described more fully above, all of the Defendants, while acting

individually, jointly, and in conspiracy, deprived Plaintiff of his constitutional right

to be free from compelled self-incrimination.

      132.   As described more fully above, the Defendants did not provide Plaintiff

with any Miranda warnings and denied Plaintiff access to legal counsel for the

duration of his interrogation.

      133.   As described more fully above, the Defendants coerced Plaintiff through

physical violence, threats of physical violence, and false promises of leniency.

                                          18
 Case: 1:17-cv-08696 Document #: 157 Filed: 05/09/19 Page 19 of 29 PageID #:1294




      134.   As a result of the misconduct described herein, the Defendants

compelled Plaintiff to sign a false confession.

      135.   The    Defendants’    misconduct     described   herein   was   objectively

unreasonable and was undertaken with deliberate indifference to Plaintiff’s

constitutional rights.

      136.   The Defendants’ misconduct described herein shocks the conscience.

      137.   As a direct and proximate result of the misconduct described herein,

Plaintiff was charged with aggravated criminal sexual assault and first-degree

murder.

      138.   As a further direct and proximate result of the misconduct described

herein, Plaintiff was denied bond and detained in the county jail prior to trial.

      139.   As a further direct and proximate result of the misconduct described

herein, Plaintiff was convicted of aggravated criminal sexual assault and first-degree

murder.

      140.   As a further direct and proximate result of the misconduct described

herein, Plaintiff suffered injuries, including but not limited to loss of liberty,

emotional distress, and mental anguish as more fully described above.




                                           19
 Case: 1:17-cv-08696 Document #: 157 Filed: 05/09/19 Page 20 of 29 PageID #:1295




                                     COUNT III

      42 U.S.C. § 1983 – Conspiracy to Deprive Constitutional Rights
 (Against Geri Lynn Yanow as Independent Administrator of the Estate of
          William Foley and all Individually-Named Defendants)

      141.    Each foregoing paragraph of this Complaint is incorporated as if fully

set forth herein.

      142.    As described more fully above, after the discovery of Antwinica

Bridgeman’s body, the Defendants reached an agreement amongst themselves to

frame Plaintiff for the crime and to thereby deprive Plaintiff of his constitutional

rights as described in the Counts above.

      143.    As described more fully above, all of the Defendants had knowledge of

and/or participated in the fabrication of evidence against Plaintiff in the form of

Nevest Coleman’s false confession, the details of which were supplied by the

Defendants.

      144.    As described more fully above, all of the Defendants were aware that

Plaintiff’s false confession was the product of physical and mental coercion, the

details of which were supplied by the Defendants and calculated to coincide with

Coleman’s false confession.

      145.    In this manner, the Defendants conspired by concerted action to

accomplish an unlawful purpose by an unlawful means.

      146.    In furtherance of the conspiracy, each of the co-conspirators committed

overt acts and was an otherwise willful participant in joint activity.




                                           20
 Case: 1:17-cv-08696 Document #: 157 Filed: 05/09/19 Page 21 of 29 PageID #:1296




      147.   The    Defendants’   misconduct    described    herein   was   objectively

unreasonable and was undertaken with deliberate indifference to Plaintiff’s

constitutional rights.

      148.   The Defendants’ misconduct described herein shocks the conscience.

      149.   As a direct and proximate result of the misconduct described herein,

Plaintiff was charged with aggravated criminal sexual assault and first-degree

murder.

      150.   As a further direct and proximate result of the misconduct described

herein, Plaintiff was denied bond and detained in the county jail prior to trial.

      151.   As a further direct and proximate result of the misconduct described

herein, Plaintiff was convicted of aggravated criminal sexual assault and first-degree

murder.

      152.   As a further direct and proximate result of the misconduct described

herein, Plaintiff suffered injuries, including but not limited to loss of liberty,

emotional distress, and mental anguish as more fully described above.




                                          21
 Case: 1:17-cv-08696 Document #: 157 Filed: 05/09/19 Page 22 of 29 PageID #:1297




                                     COUNT IV

                  42 U.S.C. § 1983 – Failure to Intervene
 (Against Geri Lynn Yanow as Independent Administrator of the Estate of
          William Foley and all Individually-Named Defendants)

      153.   Each foregoing paragraph of this Complaint is incorporated as if fully

set forth herein.

      154.   As described more fully above, during the constitutional violations

alleged herein, one or more of the Defendants stood by without intervening to prevent

the misconduct.

      155.   The    Defendants’   misconduct    described    herein   was   objectively

unreasonable and was undertaken with deliberate indifference to Plaintiff’s

constitutional rights.

      156.    As a direct and proximate result of the misconduct described herein,

Plaintiff was charged with aggravated criminal sexual assault and first-degree

murder.

      157.   As a further direct and proximate result of the misconduct described

herein, Plaintiff was denied bond and detained in the county jail prior to trial.

      158.   As a further direct and proximate result of the misconduct described

herein, Plaintiff was convicted of aggravated criminal sexual assault and first-degree

murder.

      159.   As a further direct and proximate result of the misconduct described

herein, Plaintiff suffered injuries, including but not limited to loss of liberty,

emotional distress, and mental anguish as more fully described above.



                                          22
 Case: 1:17-cv-08696 Document #: 157 Filed: 05/09/19 Page 23 of 29 PageID #:1298




                                      COUNT V

                     42 U.S.C. § 1983 – Supervisory Liability
                           (Against Defendant Benoit)

      160.   Each foregoing paragraph of this Complaint is incorporated as if fully

set forth herein.

      161.   Defendant Benoit supervised the other Defendant Officers in the

investigation of Bridgeman’s murder.

      162.   As described more fully above, Defendant Benoit knew that the other

Defendant Officers and Defendant Unidentified Officers fabricated evidence and

coerced false confessions from Plaintiff and Coleman.

      163.   As described more fully above, Defendant Benoit knew that the other

Defendant Officers and Defendant Unidentified Officers had a practice of fabricating

evidence and coercing confessions in similar situations.

      164.   Defendant Benoit approved, assisted, condoned, and/or purposely

ignored the Defendant Officers’ and Unidentified Officers’ unconstitutional conduct.

      165.   Defendant Benoit’s misconduct described herein was objectively

unreasonable and was undertaken with deliberate indifference to Plaintiff’s

constitutional rights.

      166.    As a direct and proximate result of the misconduct described herein,

Plaintiff was charged with aggravated criminal sexual assault and first-degree

murder.

      167.   As a further direct and proximate result of the misconduct described

herein, Plaintiff was denied bond and detained in the county jail prior to trial.

                                          23
 Case: 1:17-cv-08696 Document #: 157 Filed: 05/09/19 Page 24 of 29 PageID #:1299




      168.   As a further direct and proximate result of the misconduct described

herein, Plaintiff was convicted of aggravated criminal sexual assault and first-degree

murder.

      169.   As a further direct and proximate result of the misconduct described

herein, Plaintiff suffered injuries, including but not limited to loss of liberty,

emotional distress, and mental anguish as more fully described above.

                                      COUNT VI

                              42 U.S.C. § 1983 – Monell
                            (Defendant City of Chicago)

      170.   Each foregoing paragraph of this Complaint is incorporated as if fully

set forth herein.

      171.   As described more fully above, final policy-making officials for the

Defendant City had actual knowledge of the widespread pattern and practice of

coercing false confessions by its police officers, including the practices of the specific

Defendant Officers named in this lawsuit.

      172.   Thus, the actions of the Defendant Officers, as described more fully

above, were undertaken pursuant to the policies and practices of the Defendant City.

      173.   These policies include the failure to adequately train, supervise, and

discipline officers who engaged in the alleged constitutional violations described

herein.

      174.   The policies and practices described in this Count were implement and

maintained by the Defendant City with deliberate indifference to Plaintiff’s

constitutional rights.

                                           24
 Case: 1:17-cv-08696 Document #: 157 Filed: 05/09/19 Page 25 of 29 PageID #:1300




      175.   As a direct and proximate result of the Defendant City’s policies and

practices, Plaintiff’s constitutional rights were violated.

      176.   As a further direct and proximate result of the misconduct described

herein, Plaintiff was convicted of aggravated criminal sexual assault and first-degree

murder.

      177.   As a further direct and proximate result of the misconduct described

herein, Plaintiff suffered injuries, including but not limited to loss of liberty,

emotional distress, and mental anguish as more fully described above

                                      COUNT VII

                Illinois State Law – Malicious Prosecution
 (Against Geri Lynn Yanow as Independent Administrator of the Estate of
          William Foley and all Individually-Named Defendants)

      178.   Each foregoing paragraph of this Complaint is incorporated as if fully

set forth herein.

      179.   As described more fully above, the Defendants knowingly and

maliciously initiated and/or caused judicial proceedings to continue against Plaintiff

without probable cause.

      180.   The prosecution terminated in Plaintiff’s favor on December 1, 2017,

when all charges were nolle prosequi.

      181.   As a further direct and proximate result of the misconduct described

herein, Plaintiff suffered injuries, including but not limited to loss of liberty,

emotional distress, and mental anguish as more fully described above.




                                           25
 Case: 1:17-cv-08696 Document #: 157 Filed: 05/09/19 Page 26 of 29 PageID #:1301




                                    COUNT VIII

      Illinois State Law – Intentional Infliction of Emotional Distress
 (Against Geri Lynn Yanow as Independent Administrator of the Estate of
           William Foley and all Individually-Named Defendants)

      182.   Each foregoing paragraph of this Complaint is incorporated as if fully

set forth herein.

      183.   As described more fully above, the Defendants’ misconduct was extreme

and outrageous.

      184.   As described more fully above, the Defendants intended to cause, or

were in reckless disregard of the probability that there misconduct would cause,

severe emotional distress to Plaintiff.

      185.   As a direct and proximate result of the misconduct described herein,

Plaintiff suffered injuries, including but not limited to severe emotional distress and

mental anguish as more fully described above.

                                     COUNT IX

                     Illinois State Law – Conspiracy
 (Against Geri Lynn Yanow as Independent Administrator of the Estate of
          William Foley and all Individually-Named Defendants)

      186.   Each foregoing paragraph of this Complaint is incorporated as if fully

set forth herein.

      187.   As described more fully above, the Defendants together reached an

understanding, engaged in a course of conduct, engaged in a joint action, and

otherwise conspired among and between themselves to maliciously prosecute

Plaintiff without probable cause and to intentionally inflict emotional distress.



                                          26
 Case: 1:17-cv-08696 Document #: 157 Filed: 05/09/19 Page 27 of 29 PageID #:1302




      188.   As described more fully above, in furtherance of the conspiracy, the

Defendants committed overt acts including the fabrication of Nevest Coleman’s

statement, the unlawful coercion of Plaintiff’s “confession,” and the falsification of

witness statements in police reports.

      189.   The conspiracy alleged herein was initiated on or about April 28, 1994,

and continues to the present.

      190.   As a direct and proximate result of the misconduct described herein,

Plaintiff suffered injuries, including but not limited to loss of liberty, emotional

distress, and mental anguish as more fully described above

                                        COUNT X

                     Illinois State Law – Indemnification
                (Against the City of Chicago and Cook County)

      191.   Each foregoing paragraph of this Complaint is incorporated as if fully

set forth herein.

      192.   Defendant City of Chicago was the employer of each of the Defendant

Officers at all times relevant to this complaint.

      193.   All of the individually-named Defendant Officers were acting within the

course and scope of their employment at all times relevant to this complaint.

      194.   Defendant Cook County was the employer of Defendant Garfinkel at all

times relevant to this complaint.

      195.   Defendant Garfinkel was acting within the course and scope of his

employment at all times relevant to this complaint.




                                          27
 Case: 1:17-cv-08696 Document #: 157 Filed: 05/09/19 Page 28 of 29 PageID #:1303




      196.   Pursuant to 745 ILCS 10/9-102, Defendant City of Chicago and

Defendant Cook County are liable to pay all judgments and settlements entered

against their respective employees for the claims set forth above.

                                      COUNT XI

                   Illinois State Law – Respondeat Superior
                (Against the City of Chicago and Cook County)

      197.   Each foregoing paragraph of this Complaint is incorporated as if fully

set forth herein.

      198.   Defendant Garfinkel and the Defendant Officers acted as agents of, and

in the scope of their employment with, Defendants Cook County and City of Chicago,

respectively, at all times relevant to this complaint.

      199.   Defendants Cook County and City of Chicago are liable for the state-law

torts of their employees under the doctrine of respondeat superior.

                                  Prayer for Relief

      Wherefore, Plaintiff, Derrell Fulton, a.k.a. Darryl Fulton, respectfully requests

that this Court enter judgment in his favor and against Defendants Geri Lynn

Yanow, as Independent Administrator of the Estate of William Foley, Deceased,

Michael Clancy, John Halloran, Kenneth Boudreau, James O’Brien, Gerald Carroll,

William Moser, Albert Graf, Stanley Turner, Thomas Benoit, Other Unidentified

Chicago Police Officers, the City of Chicago, Harold Garfinkel, and Cook County,

awarding compensatory damages, costs, and attorneys’ fees, along with punitive

damages against each of the individually-named Defendants in their individual

capacities, as well as any other relief this Court deems just and appropriate.

                                          28
 Case: 1:17-cv-08696 Document #: 157 Filed: 05/09/19 Page 29 of 29 PageID #:1304




                                    Jury Demand

      Plaintiff, Derrell Fulton, hereby demands a trial by jury pursuant to Federal

Rule of Civil Procedure 38(b) on all issues so triable.

                                          Respectfully submitted,

                                          /s/ Kathleen T. Zellner
                                          Kathleen T. Zellner
                                          Kathleen T. Zellner & Associates, P.C.
                                          1901 Butterfield Road, Suite 650
                                          Downers Grove, Illinois 60515
                                          Phone: 630-955-1212
                                          Fax: 630-955-1111
                                          Email: attorneys@zellnerlawoffices.com


                               Certificate of Service

       I, Kathleen T. Zellner, hereby certify that on May 9, 2019, I filed the foregoing
Plaintiff’s Third Amended Complaint using the Court’s CM-ECF system, which will
serve all counsel of record.

                                          /s/ Kathleen T. Zellner
                                          Kathleen T. Zellner
                                          Kathleen T. Zellner & Associates, P.C.
                                          1901 Butterfield Road, Suite 650
                                          Downers Grove, Illinois 60515
                                          Phone: (630) 955-1212
                                          Email: attorneys@zellnerlawoffices.com




                                           29
